DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Reconsideration
This action is in response to Applicant’s Request for Reconsideration filed 12 March 2021.
The response filed 12 March 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1-8, 10-15, and 17-20 are withdrawn from consideration.
Claims 9 and 16 are pending before the Office and currently examined.
Status of Rejections and Objections Pending Since the Office Action of 14 December 2020
All rejections are maintained.
Claim Interpretation
The term “cones” in the present claims is interpreted to include structures with a polygonal base in addition to circular or elliptical bases, as described in Applicant’s specification at page 5, lines 11-15.
The term “aperture” is interpreted to correspond to the angle formed at the top of a cone, described in Applicant’s specification at page 2, lines 9-14.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US PG Publication 2013/0087200 A1; hereinafter “Xue”) in view of Amick (US Patent 4,235,643; hereinafter “Amick”).
Regarding claim 9, Xue teaches a reflector sheet (see pyramidal reflectors in Fig. 2; abstract), characterized in that a surface of the reflector sheet comprises three-dimensional reflectors in the form of cones (pyramids with closed polygonal bases in Fig. 2 and paragraph 0028, reading on the claimed “cones” in view of Applicant’s disclosure on page 5, lines 11-15 describing pyramidal cones with polygonal bases) wherein the three-dimensional reflectors are pyramidal cones whose base forms a triangle (pyramids can include triangular bases; paragraphs 0009, 0037, 0042).
However, Xue is silent to the dimensions of the three-dimensional reflectors, specifically the reflectors having apexes that have a height ranging from 10 to 100 micrometers, and an aperture ranging from 100° to 140° (instant claim 9) and from 110° to 130° (instant claim 16).

The devices of Xue and Amick are analogous references in the field of back reflectors in photovoltaic devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional reflectors of Xue and formed the reflector structures to the height and angle taught by Amick in order to allows for total internal reflection within the module for light reabsorption by the solar cell active region and raise the efficiency and/or lower the cost per watt for the module, as taught by Amick above. The modification would necessarily result in the aperture angle falling within the claimed range of instant claims 9 and 16, as well as the height of the apexes overlapping the presently claimed range of 10-100 micrometers (see above); in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
.
Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.
Applicant argues on page 7 there is “no teaching or suggestion in Xue that would lead a person of ordinary skill in the art to specifically select a pyramidal feature having a triangular base… [as] [t]here is no indication in Xue that a triangular base provides any specific advantage or benefit. Rather, the only specific guidance provided by Xue regarding the base shape…is a demonstration of a pyramidal array having a square base”. The Examiner respectfully disagrees. The Examiner notes there is clear teaching and suggestion in Xue that would lead one of ordinary skill to select a pyramidal feature with a triangular base given the explicit disclosure and teaching in Xue of using a triangle base for the pyramidal features, namely in paragraphs 0009, 0037, and 0042. These disclosures amount to a clear teaching and suggestion to one of ordinary skill in the art to use any of the disclosed base shapes for the base of the pyramids, In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Thus, the showing of one embodiment of Xue does not negate the explicit teaching of using a triangle base contemplated and disclosed by the Xue reference.
Applicant argues on page 7 that “Amick only teaches its heights and apertures in the context of pyramidal features having a hexagonal base and is otherwise silent regarding a pyramid having a triangular base or base of any other shape”. Applicant further argues even if one were to select the triangle bases of Xue, “they would not be led to further modify with the height and aperture taught by Amick, [as] Amick does not teach or suggest that its height or aperture range can be used with pyramidal features having a triangular base”, as “there is no indication in Amick that the benefits obtained from the geometry of its reflector features… [of] pyramidal cones having a hexagonal base, would necessarily extend to pyramidal cones having a triangular base”.. The Examiner respectfully disagrees. First, the Examiner notes that while all the features of the present claimed invention, Amick is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely reflectors with apex angles and heights to achieve increased efficiency, and in combination with the primary reference, discloses the presently claimed invention. Contrary to Applicant’s assertion, it is not evident from the record that Amick’s teaching is only limited to the exact shape contemplated and shown in the Figures, and would not extend to additional reflector structures. One of ordinary skill in the art would recognize that using the disclosed apex angles and heights of Amick in other reflector structures, e.g. pyramidal reflectors, would also produce an increase in efficiency as taught by Amick.
Applicant argues on page 7 that one would “not be motivated to specifically select a pyramidal feature having a triangular base from the broad teachings of Xue and then modify that selection with the dimensions of Amick, which are taught only in the context of hexagonal bases”. The Examiner notes that the obviousness of selecting the triangle base of Xue is addressed in paragraph 2 above under the instant section, and the obviousness of using the dimensions of Amick are addressed in paragraph 3 above under the instant section.
Applicant further argues on pages 7-8 that there is no expectation of “an additional benefit or advantage from modifying the pyramidal features of Xue with the height and  KSR, 550 U.S. at 421 (“A person of ordinary skill is also a person of ordinary creativity, not an automaton.”); see also In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985) (presuming skill on the part of one of ordinary skill in the art); see MPEP 2141.03. Furthermore, the Examiner notes that a reference is not limited to only the explicit or direct teachings set forth therein, but also inferences that one of ordinary skill in the art would be reasonably expected to draw from its teachings. See In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (holding that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom); see also MPEP 2141.03 and 2144.01. Thus, while Applicant contends additional, separate motivation to a different advantage is needed from Amick distinct from that of Xue in order for one to combine the two references, the Examiner notes that one of ordinary skill in the art would recognize and infer that combining different features from similar reflector structures in prima facie obviousness determination, as Appellant argues. Rather, the only requirement is that there is a rationale that one of ordinary skill in the art would recognize to combine the references as set forth in the rejection. The fact that Amick does not recognize an additional, separate, or unique advantage to the apex angle and height of pyramidal reflectors does not rebut the prima facie obviousness determination, as this argument does not establish the non-obviousness of using a known apex angle and known height of reflectors known to be used in photovoltaic devices and known to produce a desired increase in efficiency in the photovoltaic device. Furthermore, one of ordinary skill in the art would recognize that combining known features, each which individually result in increases to photovoltaic device efficiency, would be reasonably expected to combine together to also produce increased efficiency, as the combination of known prior art elements according to known methods to yield predictable results is prima facie obvious; see MPEP 2143 I. A.
Applicant further argues on pages 8–9 that the present application and the Supplemental Document A of the declaration filed 27 August 2020 (hereinafter “the declaration”) shows unexpected results for the claimed invention to overcome the instant rejection. Specifically Applicant argues the apex angles of pyramidal reflectors with triangle bases are shown in Fig. 2 of the declaration in “the range of from about 100-140°… [to] provide significantly higher recycled power and improved efficiency” compared to pyramidal reflectors 
Applicant further argues on page 9 that “the apex angle, height, and base length are all interdependent”, and that “although the height is not explicitly named in Supplemental Document A, it is an inherent property consistent with the scope and teachings of the present application and claims… [and] the apex height and apex angle range are fully addressed”. The Examiner respectfully disagrees. Applicant’s description of the height changing with constant base length, i.e. flattening the cone/pyramid, to address the changing heights of the pyramids in the declaration, the Examiner notes that nonetheless the data present in the declaration must address the height of the pyramids, i.e. the explicitly claimed range of 10–100 µm, in order to show that the unexpected results are commensurate in scope with the invention as claimed, per MPEP 716.02(d). The fact remains that the height is an explicit recitation in the claim, and is a structural feature in the claimed invention that is not addressed, and it is not 
Applicant argues on page 9 that the refractive index of 1.5 used in the declaration “is not considered a critical element of the claimed reflector sheet” and “is characteristic of materials typically used for photovoltaic modules”, and thus “the present claims need not recite the refractive index to be commensurate in scope… and requiring this recitation improperly and unduly restricts the claims”. The Examiner respectfully disagrees. The refractive index is a structural feature of the device of the declaration, i.e. a property of the material used. While Applicant professes that this is a typical refractive index used in the art, the Examiner notes this is nonetheless a feature described in the declaration that is not recited in the claim. Thus, if the refractive index is typical to the modules used and does not contribute to the unexpected results, this should then be shown with data in the declaration to show that changes to the refractive index do not alter the unexpected results, i.e. the recycled power. The fact remains that the refractive index can produce different refraction/reflection in the device and thus must be addressed either in the claim to make the claimed invention commensurate in scope with the data and device described in the declaration, or additional data must be submitted to show that the change in the refractive index does not produce any changes to the data of Fig. 2 of the declaration.
Applicant concludes on page 10 that it would not be obvious to arrive at the claimed invention from Xue or Amick, “when neither Xue [n]or Amick teach or suggest such modification, without any expectation of success or predictability of result”. The Examiner respectfully disagrees. As established in paragraph 5 of the instant section above, Xue and 
Applicant’s arguments with respect to claims dependent from independent claim 9 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the dependency from the independent claim. No additional arguments are presented. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726